19-3281
   Huang v. Garland
                                                                            BIA
                                                                       Wright, IJ
                                                                    A206 264 417
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 2nd day of June, two thousand twenty-one.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            JOSEPH F. BIANCO,
            WILLIAM J. NARDINI,
                 Circuit Judges.
   _____________________________________

   CHUN MEI HUANG,
            Petitioner,

                      v.                                  19-3281
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Lewis G. Hu, Esq., New York, NY.

   FOR RESPONDENT:                    David J. Schor, Trial Attorney,
                                      Office of Immigration Litigation;
                                      Brian M. Boynton, Acting Assistant
                                Attorney General; Kohsei Ugumori,
                                Senior Litigation Counsel; United
                                States Department of Justice,
                                Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Chun Mei Huang, a native and citizen of the

People’s Republic of China, seeks review of a September 16,

2019 decision of the BIA affirming a December 20, 2017

decision of an Immigration Judge (“IJ”), which denied asylum,

withholding of removal, and protection under the Convention

Against Torture (“CAT”).        In re Chun Mei Huang, No. A 206 264

417 (B.I.A. Sept. 16, 2019), aff’g No. A 206 264 417 (Immigr.

Ct.   N.Y.C.   Dec.   20,   2017).       We    assume      the   parties’

familiarity with the underlying facts and procedural history.

      We have reviewed both the IJ’s and the BIA’s opinions

“for the sake of completeness.”               Wangchuck v. Dep’t of

Homeland   Sec.,   448   F.3d   524,   528    (2d   Cir.   2006).     The

applicable standards of review are well established.                See 8

U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact

are conclusive unless any reasonable adjudicator would be

                                   2
compelled to conclude to the contrary.”); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

credibility determination for substantial evidence).             An IJ

may, “[c]onsidering the totality of the circumstances,” base

a credibility finding on an asylum applicant’s “demeanor,

candor, or responsiveness,” the plausibility of her account,

and    inconsistencies   in    her       statements   or   between     her

statements and other evidence, “without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of

the applicant’s claim.”       8 U.S.C. § 1158(b)(1)(B)(iii).           “We

defer . . . to an IJ’s adverse credibility determination

unless, from the totality of the circumstances, it is plain

that no reasonable fact-finder could make such an adverse

credibility ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.               The

IJ’s    findings,   taken     cumulatively,      provide    substantial

evidence for the adverse credibility determination.

       The agency reasonably relied on Huang’s omission of the

forced abortion during her initial border interview.                 See 8

U.S.C. § 1158(b)(1)(B)(iii).             Huang stated that she left

China because she was harmed by her village’s government and,


                                     3
when the interviewer asked whether she was physically harmed

or threatened with death, Huang responded that the government

forced her to have an intra-uterine device, threatened to

sterilize her, and beat her husband.              The agency did not err

in relying on the omission.              The record of Huang’s border

interview was sufficiently reliable because it consists of a

verbatim list of questions and answers, the interviewer asked

a follow-up question to elicit an asylum claim, and there is

no indication that Huang had difficulty understanding the

interpreter.       Ramsameachire v. Ashcroft, 357 F.3d 169, 179–

80 (2d Cir. 2004).      Although omissions may be “less probative

of credibility than inconsistencies,” this is a fact that “a

credible petitioner would reasonably have been expected to

disclose.”     Hong Fei Gao, 891 F.3d at 78–79.                  Given the

indicia of reliability of the interview record, the agency

was not compelled to accept Huang’s explanation that the

interpreter may not have heard her response.                  See Majidi v.

Gonzalez, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do   more   than    offer   a   plausible         explanation    for    h[er]

inconsistent       statements   to       secure     relief;     [s]he   must

demonstrate that a reasonable fact-finder would be compelled


                                     4
to   credit   h[er]    testimony.”     (internal   quotation     marks

omitted)).

     The adverse credibility is bolstered by Huang’s admission

that she lied in her border interview about her travel to the

United States.    See 8 U.S.C. § 1158(b)(1)(B)(iii) (allowing

the IJ to consider “any inaccuracies or falsehoods”); see

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

single false document or a single instance of false testimony

may (if attributable to the petitioner) infect the balance of

the alien’s uncorroborated or unauthenticated evidence.”).

And, as the IJ noted, Huang gave inconsistent dates for her

pregnancy and abortion during her credible fear interview.

Although she corrected the dates, we defer to the IJ’s

interpretation    of   her    confusion   as   evidence   that   Huang

appeared to be testifying from a script, rather than from

memory.    See Siewe, 480 F.3d at 167–68 (deferring to the

agency where there are two possible interpretations of the

record).

     Finally,    the   IJ    reasonably   determined   that    Huang’s

documentary evidence failed to rehabilitate her inconsistent

testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d


                                   5
Cir. 2007) (“An applicant’s failure to corroborate his or her

testimony may bear on credibility, because the absence of

corroboration      in    general     makes      an    applicant    unable    to

rehabilitate testimony that has already been called into

question.”).      The IJ did not err in giving diminished weight

to the letter from Huang’s husband because it was written by

an interested party who was not subject to cross examination.

See   Y.C.   v.    Holder,     741   F.3d    324,     334   (2d    Cir.    2013)

(upholding      agency’s     decision     not    to    credit     letter   from

applicant’s spouse); see also In re H-L-H- & Z-Y-Z-, 25 I. &

N. Dec. 209, 215 (B.I.A. 2010) (finding letters from friends

and family insufficient to support alien’s claims because the

authors were “interested witnesses . . . not subject to cross-

examination”), overruled on other grounds by Hui Lin Huang v.

Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).                      The IJ also

reasonably gave diminished weight to Huang’s U.S. medical

records because they were based on her own statements years

after the abortion.        See Y.C., 741 F.3d at 332.              And as the

IJ    pointed     out,   the    medical      documentation        from     China

referenced an abortion, but did not corroborate that the

abortion was forced.


                                      6
    In sum, taken cumulatively and given the deference due

to the agency, the IJ’s findings provide substantial evidence

for the adverse credibility determination.        See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.        The

adverse credibility determination is dispositive of asylum,

withholding of removal, and CAT relief because all three

claims are based on the same factual predicate.    See Paul v.

Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7